DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 12/07/21.  Claims 7, and 15 are amended, claim 8 is canceled, and claims 21 and 22 are newly added.  Claims 7, 9-22 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,796,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are encompassed by the claims of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0231506 A1 to Pryor (hereinafter “Pryor”) in view of US Patent No. 6,524,539 A1 to Katschnig et al. (hereinafter “Katschnig”).

Concerning claim 7, Pryor discloses a cooking engagement system for a cooktop appliance comprising a cooktop surface defining a vertical direction, a lateral direction, and a transverse direction (Abstract, Fig. 17), the cooking engagement system comprising: 

a second camera assembly positioned above the cooktop surface along the vertical direction, the second camera assembly being directed away from the cooktop surface (paragraph [0210]- camera directed away from cooktop); 
an image monitor positioned above the cooktop surface along the vertical direction, the image monitor being directed away from the cooktop surface (paragraph [0210] – image monitor directed away from cooktop); 
a controller in operable communication with the first camera assembly, the second camera assembly, and the image monitor, the controller being configured to initiate an interactive cooking operation (paragraphs [0208]-[0212]),  the interactive cooking operation comprising 
receiving a captured image signal from the first camera assembly or the second camera assembly (paragraph [0211] – captured image received), 
transmitting the captured image signal to a remote server in response to receiving the captured image signal (paragraph [0211] – captured image is transmitted). 
Pryor lacks specifically disclosing, however, Katschnig discloses a ventilation assembly comprising an air handler and a casing enclosing the air handler, wherein the casing defines an air outlet in fluid communication with the air handler, wherein the air outlet is directed forward and upward relative to the transvers and vertical directions to define an airflow curtain path extending from the casing in front of the image monitor at an upward, acute angle defined along a path of air movement and relative to the vertical 

Concerning claim 8, Pryor discloses wherein the remote server is a social media platform server (paragraph [0208]).

Concerning claim 9, Pryor discloses wherein receiving the captured image signal comprises receiving the captured image signal from the first camera assembly, and wherein the interactive cooking operation further comprises receiving a gesture control signal from the second camera assembly (paragraph [0211]).

Concerning claim 10, Pryor discloses an open region above the cooktop surface (paragraphs [0163], [0210], [0211], [0224]), however lacks specifically disclosing, however, Katschnig discloses wherein the casing defines an air inlet in fluid communication with the open region above the appliance surface (Fig. 6, column 6, lines 54-67 – airflow deflects the stem away from the user interface, and creates an “air curtain” that creates a barrier between the hot air and steam to clear the user interface).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the use of the air curtain as disclosed by Katschnig in the system of Pryor, in order to reduce the heat on the user interface, thereby extending the life span of the system.

Concerning claim 11, Pryor discloses wherein the first camera assembly, the second camera assembly, and the image monitor are mounted to the casing (paragraphs [0163], [0210], [0211], [0224]).

Concerning claim 12, Pryor discloses wherein the interactive cooking operation further comprises receiving a remote signal corresponding to a remotely captured image from a secondary appliance spaced apart from the cooktop appliance, and presenting the remotely captured image at the image monitor in response to receiving the remote signal (paragraphs [0082]-[0087] – smart oven can operate and automatically adjust operations based on images received and based on recipe).

Concerning claim 13, Pryor discloses wherein the interactive cooking operation further comprises reading a recipe signal, and directing activation of a heating element of the cooktop appliance based on the read recipe signal (paragraphs [0082]-[0087] – smart oven can operate and automatically adjust operations based on images received and based on recipe).



Concerning claim 15, Pryor discloses cooking engagement system for a cooktop appliance comprising a cooktop surface defining a vertical direction, a lateral direction, and a transverse direction (Abstract, Fig. 17), the cooking engagement system comprising: 
a camera assembly mounted to the casing above the cooktop surface, the camera assembly being directed at the cooktop surface through the open region (paragraphs [0163], [0210], [0211], [0224]); 
an image monitor mounted to the casing above the cooktop surface, the image monitor being directed away from the cooktop surface (paragraph [0210] – image monitor directed away from cooktop); a controller in operable communication with the camera assembly, the camera assembly, the air handler, and the image monitor, the controller being configured to initiate an interactive cooking operation, the interactive cooking operation comprising receiving a captured image signal from the camera assembly (paragraphs [0208]-[0212]).
Pryor lacks specifically disclosing, however, Katschnig discloses a ventilation assembly comprising an air handler and a casing enclosing the air handler, wherein the casing defines an air outlet in fluid communication with the air handler, wherein the air 

Concerning claim 16, Pryor discloses wherein the interactive cooking operation further comprises transmitting the captured image signal to a remote server in response to receiving the captured image signal (paragraph [0211] – captured image is transmitted).

Concerning claim 17, Pryor discloses an open region above the cooktop surface (paragraphs [0163], [0210], [0211], [0224]), however lacks specifically disclosing, however, Katschnig discloses wherein the casing defines an air inlet in fluid communication with the open region above the appliance surface (Fig. 6, column 6, 

Concerning claim 18, Pryor discloses wherein the interactive cooking operation further comprises receiving a remote signal corresponding to a remotely captured image from a secondary appliance spaced apart from the cooktop appliance, and presenting the remotely captured image at the image monitor in response to receiving the remote signal (paragraphs [0082]-[0087] – smart oven can operate and automatically adjust operations based on images received and based on recipe).

Concerning claim 19, Pryor discloses wherein the interactive cooking operation further comprises reading a recipe signal, and directing activation of a heating element of the cooktop appliance based on the read recipe signal (paragraphs [0082]-[0087] – smart oven can operate and automatically adjust operations based on images received and based on recipe)..

Concerning claim 20, Pryor discloses wherein the interactive cooking operation further comprises reading a recipe signal, and directing activation of a secondary 

Concerning claims 21 and 22, Pryor lacks disclosing, however, Katschnig discloses wherein the upward, acute angle between 10° and 60° upward from the air outlet and relative to the vertical direction (Fig. 6, column 6, lines 54-67 – airflow deflects the stem away from the user interface, and creates an “air curtain” that creates a barrier between the hot air and steam to clear the user interface).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the use of the air curtain as disclosed by Katschnig in the system of Pryor, in order to reduce the heat on the user interface, thereby extending the life span of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 9-22 have been considered but are moot because of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715